           Case: 1:20-cr-00397 Document #: 1 Filed: 07/23/20 Page 1 of 9 PageID #:1




FILEI)                         UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS

a    JUL   23   2o2o                 EASTERN DIVISION



"rrJ['?i$'EfSB+"SuRr
     UNITED STATES OF AMERICA                         UNDER SEAL
                                                      NO
                       v.
                                                             aOCR                 -.?g?
     NAWOMI AWOGA;
                                         Violations: Title 8, United States Codes
     MARINA OKE, also known as, Marina
     Fandohan; and                       Sections 1 324(a) (1) (A) (iii),
     ASSIBA LEA FANDOHAI$                B2a@) (r) (A) (vXI), and Bza@) $) (B) (i);
                                       I
                                       I
                                         Title 18, United States Code, Sections
                                       I rsa01a111), 1b89(ax4), 1b89(d) and 2

                                           couNr      oNE                  IUIICE BTAI(EY
                                                                     MEfiIEXN,ATE JUDGE WETSMAN
           The SPECIAL MAY 2019 GRAND JURY charges:

           1.      At times material to this indictment:

                       a.   Benin is a country located in West Africa.

                   b.       In June 20L4, Victim A was a l4-year-old Benin citizen     and

    national.

                            In June 20L4, Victim B was a      L2-year-o1d Benin citizen and

    national.

                   d.       Defendant NAWOMI AWOGA            is the mother of defendants
    MARINA OKE (a.k.a. Marina Fandohan) and ASSIBA LEA FANDOHAN.

                   e.       Defendant NAWOMI AWOGA is a citizen of Benin, who resided

    at various times with defendants MARINA OKE at Residence A, located in Country

    CIub Hills, Illinois, and ASSIBA LEA FANDOHAN at Residence B, located in Hazel

    Crest, Illinois, in the Northern District of Illinois.

                                                  1
      Case: 1:20-cr-00397 Document #: 1 Filed: 07/23/20 Page 2 of 9 PageID #:2




                      A BllB2 visa generally permits individuals to enter the United

States temporarily for purposes of pleasure or tourism. Individuals who enter the

United States on these visas are not permitted to work under the terms of the visa.

An individual who remains in the United States afber expiration of the visa or who

works in violation of the terms of the visa is present in the United States in violation

of immigration laws.

       2.    Between     in or around June 20L4, and continuing until on or about
October 2078, in the Northern District of lllinois, Eastern Division, and elsewhere,

                              NAWOMI AWOGA,
                      MARINA OKE a.k.a. Marina Fandohan, and
                           ASSIBA LEA FANDOHAN,

defendants herein, conspired       to   conceal, harbor, and shield from detection,

unauthorized aliens as described below.

       3.    It was part   of the conspiracy that, in June 20L4, Victim A and Victim B

left their families in Benin to live with defendant NAWOMI AWOGA in Benin, Africa.

       4.    It   was further part of the conspiracy that, while living with defendant

NAWOMI AWOGA in Benin, defendant AWOGA coached Victim A and Victim B to

make false representations       to U.S. Custom     Officials regarding their family

relationships and status for the purposes of obtaining a visitor visa to enter the

United States. Specifi.cally, among other false statements, Victim A and Victim B

were directed by defendant AWOGA to identify co-conspirator A and co-conspirator

B as their parents and to state that they were sisters.
       Case: 1:20-cr-00397 Document #: 1 Filed: 07/23/20 Page 3 of 9 PageID #:3




        5.     It   was further part of the conspiracy that, on or about September          9,

2014, defendant AWOGA caused the U.S. government to issue Victim A and Victim

B a classifi.cation BLIB? visa to enter the United States. The visas were valid for six

months upon entry into the United States.

        6.     It was further part of the conspiracy that the visas were issued under
the false names provided. to Victim A and. Victim B by co-conspirator A, co-conspirator

B, and AWOGA.

        7.     It   was further part of the conspiracy that, on or about September 24,

2014, Victim A and Victim B traveled to the United States           with defendant AWOGA,

co-conspirator A and co-conspirator B. Pursuant to their visas, Victim A and Victim

B were required. to leave the United States by March 23,2075.A-fter that date,        Victim

A and Victim B were no longer allowed to legally remain in the United States.

       8.      It was further part of the conspiracy that,       afber arriving in the United

States, Victim A and Victim B Iived with defendant MARINA OKE and her family at

Resid"ence A, Iocated    in the Northern District of Illinois.

       9.      It   was further part of the conspiracy that in or around November 2014,

Victim B was moved from defendant MARII{A OKE's home to live with defendant

ASSIBA LEA FANDOIIAN and her family at Residence B, Iocated in the Northern

District of Illinois.

       10. It was further part of the conspiracy that between August 2017 and
October 2018, afber becoming aware of the investigation, defendants took steps to
      Case: 1:20-cr-00397 Document #: 1 Filed: 07/23/20 Page 4 of 9 PageID #:4




prevent law enforcement from locating Victim A, to include shuttling Victim A among

homes of third parties.

       11.    Beginning no later than in or around June 2074, and continuing until at

least in or around October 2018, in the Northern District of Illinois, Eastern Division,

and elsewhere,

          NAWOMI AWOGA, MARINA OKE a.k.a. Marina Fandohan, and
                      ASSIBA LEA FANDOHAN,

defendants herein, did conspire with each other and others known and unknown to

the Grand Jury to conceal, harbor, and shield from detection Victim A and Victim B,

in Residences A and B, who the defendants knew and recklessly disregarded the fact

that the aliens had come to, entered, and remained in the United States in violation

of the law, in violation of   Title 8, United States Code, Section B2a@)G)(A)(iii);

       In violation of Title 8, United States Code, Section 1324(a)(1)(A)(vXI).




                                             4
      Case: 1:20-cr-00397 Document #: 1 Filed: 07/23/20 Page 5 of 9 PageID #:5




                                    COUNT TWO

       The SPECIAL MAY 20Lg GRAND JURY further charges:

       1.    The allegations in paragraphs 1, and 3 through 8 of Count One of this

indictment are incorporated here.

       2.    Beginning in or around March 24, 20L5, and continuing through on or

about August 9, 2017, in the Northern District of Il1inois, Eastern Division, and

elsewhere,

                        MARINA OKE, a.k.a. Marina Fandohan,

d.efend.ant herein,   for the purpose of private financial gain and for commercial

advantage, concealed, harbored and shielded from detection Victim A, at Residence

A, Country Club Hills, I1linois, and at Business A, Homewood, Illinois, knowing and

in reckless d.isregard of the fact that the alien had come to, entered, or remained in

the United States in violation of law;

      In violation of Title 8, United States Code, Sections     1324(a)(1)(A)(iii) and

nza@)G)(B)(0.
     Case: 1:20-cr-00397 Document #: 1 Filed: 07/23/20 Page 6 of 9 PageID #:6




                                  COUNT THREE

      The SPECIAL MAY 20Lg GRAND JURY turther charges:

      1.     The allegations in paragraphs 1, 3 through 7, and 9, of Count One of

this indictment are incorporated here.

      2.     Beginning in or around March 24, 2015, and continuing through on or

about September 6, 20L6, in the Northern District of lllinois, Eastern Division, and

elsewhere,

                          ASSIBA LEA FANDOIIAN, and
                               NAWOMI AWOGA

defendants herein, for the purpose of private financial gain and for commercial

advantage, concealed, harbored and shielded from d.etection Victim B, at Resid"ence

B, Hazel Crest, Illinois, knowing and in reckless disregard of the fact that the alien

had come to, entered, or remained in the United States in violation of law;

      In violation of Tit1e 8, United States Code, Sections 1324(a)(1)(AXiii) and

B2a@)G)(BX| and Title 18, United States Code, Section 2.
      Case: 1:20-cr-00397 Document #: 1 Filed: 07/23/20 Page 7 of 9 PageID #:7




                                    COUNT FOUR

       The SPECIAL MAY 20Lg GRAND JURY turther charges:

       1.    The allegations in paragraph 1 of Count One of this indictment are

incorporated here.

      2.     Beginning in or around September 20L4, and continuing through in or

about August 20L7,    in the Northern District of Illinois, Eastern Division,       and

elsewhere,

                      MARINA OKE, a.k.a Marina Fandohan,

defendant herein, knowingly obtained the labor and services of a person, namely

Victim A, by means of: (a) serious harm and threats of serious harm to Victim A or

another person; and @) a scheme, p1an, and pattern intended to cause Victim A to

believe that, if Victim A did not perform such labor and services, Victim A or another

person would suffer serious harm;

      In violation of Tit1e 18, United States Code, Sections 1589(a)(1), (a)(4) and (d).




                                          7
       Case: 1:20-cr-00397 Document #: 1 Filed: 07/23/20 Page 8 of 9 PageID #:8




                                       COUNT FIVE

        The SPECIAL MAY 2079 GRAND JURY further charges:

        1.        The allegations in paragraph 1 of Count One of this indictment are

incorporated here.

       2.         Beginning in or around October 20L4, and continuing through on or

about September 6,2016, in the Northern District of Illinois, Eastern Division, and

elsewhere     2




                              ASSIBA LEA FANDOIIAN and
                                   NAWOMI AWOGA

defendants herein, knowingly obtained the labor and services of a person, namely

Victim B, by means of: (a) serious harm and threats of serious harm to Victim B or

another person; and (b) a scheme, p1an, and pattern intended to cause Victim B to

believe that, if Victim B did not perform such labor and services, Victim B or another

person would suffer serious harm;

       In violation of Title 18, United States Code, Sections 1589(a)(1), (a)(4) and

(d), and 2.
      Case: 1:20-cr-00397 Document #: 1 Filed: 07/23/20 Page 9 of 9 PageID #:9




                           FORFEITURE ALLEGATION
      The SPECIAL MAY 2019 GRAND JURY further alleges:

      Upon conviction of an offense      in violation of Title 8, United States Code,
Sections L324(a), as set forth in this indictment, defendants shall forfeit to the United

States of America the gross proceeds of such violation, and any property traceable to

such conveyance or proceeds, as provided in     Title 18, United States Code, Sections
982(aXG)(A) and Title 8, United States Code, Section 1324(b)(1).




                                                        A TRUE BILL:




                                                       FOREPERSON
                                     J' storino on behalf of the
rNrrED srArES At'+soKHJimothv




                                          9
